RENDERED: OCTOBER 23, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2018-CA-0985-MR


BRANDON LAMONT BAILEY                                               APPELLANT



                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE KIMBERLY N. BUNNELL, JUDGE
                       ACTION NO. 13-CR-00083



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                      OPINION
                                     AFFIRMING

                                     ** ** ** ** **

BEFORE: GOODWINE, TAYLOR, AND K. THOMPSON, JUDGES.

TAYLOR, JUDGE: Brandon Lamont Bailey appeals from a June 6, 2018, Order

of the Fayette Circuit Court that denied his Motion to Vacate, Correct or Set Aside

Sentence filed pursuant to Kentucky Rules of Criminal Procedure (RCr) 11.42.

For the reasons stated, we affirm.
             The relevant underlying facts were succinctly summarized by our

Supreme Court in its opinion affirming Bailey’s murder conviction and thirty-year

sentence:

                 Bailey shot and killed [Anthony] Logan during an
             argument in the parking lot of an apartment complex.
             According to Bailey, he shot Logan in self-defense.
             According to the Commonwealth, Bailey fired the first
             shot at Logan while Logan’s hands were raised in a
             defensive position. The Commonwealth further contends
             that when Logan fell to the ground, Bailey stood over
             him and shot him several more times, execution style.

Bailey v. Commonwealth, No. 2015-SC-000191-MR, 2016 WL 6125787, at

*1 (Ky. Oct. 20, 2016).

             In September 2017, Bailey, pro se, filed a lengthy RCr 11.42

motion, raising several claims of ineffective assistance of counsel. The trial

court appointed the Department of Public Advocacy (DPA) to represent

Bailey in the RCr 11.42 proceedings, and a DPA attorney filed a

supplemental RCr 11.42 statement in February 2018. The Commonwealth

filed its response in May 2018, and the trial court issued an order denying

the RCr 11.42 motion without a hearing on June 6, 2018. This appeal

follows.

             Bailey raises several arguments on appeal that his counsel was

ineffective. To demonstrate ineffective assistance of counsel, a movant must

show both deficient performance and prejudice. Brown v. Commonwealth,

                                         -2-
253 S.W.3d 490, 498 (Ky. 2008) (citing Strickland v. Washington, 466 U.S.
668, 687 (1984)). Deficient performance “requires a showing that counsel

made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment.” Brown, 253 S.W.3d at

498 (citation omitted). Courts are “highly deferential” when reviewing

counsel’s performance so a movant must overcome a presumption that

counsel’s performance was based upon a reasonable trial strategy. Id. at

498-99. To show prejudice, a movant must show “a reasonable probability

that, but for the counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 499 (citation omitted). In other words,

Bailey must show that “counsel was so thoroughly ineffective that defeat

was snatched from the hands of probable victory.” Id. (quotation marks and

citation omitted).

             Bailey’s first argument is that his court-appointed DPA attorney

had a conflict of interest because of her representation of Regina Oxendine,

a witness in the case and the sister of the man Bailey killed. At the time of

Bailey’s trial in February of 2015, Ms. Oxendine was still on diversion from

a criminal case in 2010. In that case, Bailey’s attorney, Bonnie Potter,

represented Ms. Oxendine. Ms. Oxendine was charged with receiving stolen

property over $300 and entered into a diversion agreement, receiving a


                                          -3-
three-year sentence diverted for five years. Diversion was completed and

the case was dismissed on June 1, 2015. Bailey argues that Ms. Potter had a

conflict of interest in representing him at trial that she failed to disclose.

              In Kentucky, a criminal defendant has a right to conflict-free

counsel. Samuels v. Commonwealth, 512 S.W.3d 709, 712 (Ky. 2017). An

attorney has a conflict if he or she has “inconsistent duties or interests” due

to a “real or seeming incompatibility between the interests of two of a

lawyer’s clients[.]” Beard v. Commonwealth, 302 S.W.3d 643, 647 (Ky.

2010) (quotation marks and citation omitted).

              The standard for determining whether a defendant is entitled to

relief due to conflicted counsel depends on when the conflict is raised. If the

disclosure occurs at or before trial, a defendant “need only show that a

conflict of interest existed” but if, as here, the conflict is first raised post-

conviction, a defendant must show “both that a conflict existed and that it

prejudiced him—i.e., that it adversely affected his counsel’s

performance—in some cognizable way.” Samuels, 512 S.W.3d at 712, 713

(emphasis added). Because Bailey raised the alleged conflict for the first

time in his RCr 11.42 motion, he must show “some specific defect in . . .

counsel’s strategy, tactics, or decision making attributable to [the]

conflict . . . . Speculative allegations and conclusory statements are not


                                            -4-
sufficient . . . .” Bartley v. Commonwealth, 400 S.W.3d 714, 719 (Ky. 2013)

(internal quotation marks and citation omitted).

             Whether an actual conflict existed in this case is questionable at

best. Ms. Oxendine and Bailey’s cases were unrelated and there is no

indication that counsel had acted on Ms. Oxendine’s behalf during the five

years that she was on diversion. Bailey cites no legal authority to buttress

his conclusory assertion that Ms. Potter “had a continuing duty to represent

[Ms. Oxendine] at any additional hearings in the matter, including any

hearing on violations of her diversion.” Bailey’s Brief at 7. Indeed, it is

unclear whether Ms. Potter, as opposed to another DPA attorney, would

have been appointed to represent Ms. Oxendine in diversion revocation

proceedings, had they occurred. There were in fact no diversion proceedings

pending in Ms. Oxendine’s case at the time of the trial.

             The main thrust of the Commonwealth’s response is that Bailey

has not shown prejudice stemming from counsel’s representation of Ms.

Oxendine, even assuming there was a conflict. We agree. Ms. Potter cross-

examined Ms. Oxendine for almost fifteen minutes at trial and her testimony

had no effect on Bailey’s self-defense argument. And, there were numerous

witnesses who testified about the circumstances surrounding the shooting.




                                         -5-
              Bailey’s arguments lack specificity and fail to establish how the

purported conflict affected the outcome of the trial or his counsel’s

performance therein. Bailey has presented only speculative allegations and

conclusory statements insufficient to demonstrate prejudice stemming from

counsel’s representation of Ms. Oxendine. We also agree with the

Commonwealth that this case is readily distinguishable from Beard, 302
S.W.3d 643, cited by Bailey. In Beard, counsel represented both the

defendant and “the prosecution’s main witness” who was on probation and

whose testimony at the defendant’s trial would have impacted an extant

motion to revoke his probation. Beard, 302 S.W.3d at 648.1 In fact, the

attorney in Beard had already been re-appointed to represent the witness

during probation revocation proceedings, which the Commonwealth had

sought to stay pending the defendant’s trial. Id. at 644. In our case, there

were no pending diversion revocation proceedings. Ms. Oxendine’s

probationary status was not dependent upon her testimony and Ms. Potter

had not been reappointed to represent her. Accordingly, we agree with the




1
  In Beard v. Commonwealth, 302 S.W.3d 643 (Ky. 2010), the attorney representing the
defendant was also actively representing the confidential informant involved in a drug buy with
the defendant, albeit in a different case. Due to this incompatibility of interests created by
counsel’s representation of both clients, the Supreme Court reversed the defendant’s conviction
and remanded for a new trial.

                                              -6-
trial court that counsel’s failure to disclose her prior representation of Ms.

Oxendine did not rise to the level of ineffective assistance of counsel.

               Bailey’s next argument is that counsel was ineffective for

failing to impeach Nancye Logan, a witness at trial. Logan was the sister of

the victim. Bailey argues she should have been impeached by counsel

regarding statements she gave to a police detective and the coroner’s office

which were allegedly inconsistent with her trial testimony regarding whether

the victim’s hands were raised when he was shot. Bailey asserts Logan’s

trial testimony was prejudicial to his self-defense argument because the

victim “could not have been reaching for a gun if his hands were up[.]”

Bailey’s Brief at 11.

               However, Bailey cites to nothing specific in any of Logan’s

pretrial statements to show how they were materially different than her trial

testimony.2 “[T]o be entitled to relief under RCr 11.42, the movant must

state specifically the grounds on which the sentence is being challenged and

the facts on which the movant relies in support of such grounds[,]” and


2
  Brandon Lamont Bailey refers only to a lament he made to the court during the trial, outside the
jury’s presence, that Nancye Logan had told the detective and coroner’s office that he (Bailey)
had grabbed the victim and turned him around prior to the shooting. That statement by Bailey
was not given under oath and is only a subjective, nonspecific summary of what Nancye Logan
allegedly said in pretrial statements. Indeed, Bailey does not specify whether Nancye Logan’s
pretrial statements were made under oath. Moreover, there is an even more fundamental
problem in that Bailey has not shown how, as a matter of physics and kinesiology, his turning the
victim around made it impossible for the victim to raise his hands.

                                               -7-
“[c]onclusory allegations that counsel was ineffective without a statement of

the facts upon which those allegations are based do not meet the rule’s

specificity standard and so warrant a summary dismissal of the motion.”

Roach v. Commonwealth, 384 S.W.3d 131, 140 (Ky. 2012) (quotation marks

and citation omitted). We will not laboriously sift through the record to find

evidentiary support for Bailey’s underdeveloped, conclusory arguments. See

Prescott v. Commonwealth, 572 S.W.3d 913, 923 (Ky. App. 2019). Bailey

has not shown how impeaching Logan would have been sufficiently

significant to have impacted the outcome of the trial.

             Bailey’s third allegation on appeal is that his counsel was ineffective

for failing to impeach the Medical Examiner’s testimony, including the failure to

call as an expert witness for the defense, Dr. Nichols (whose qualifications and

area(s) of expertise are not provided by Bailey). Again, Bailey’s brief lacks

specificity in making this argument and appears to be disjointed at best on this

issue. Indeed, his entire argument is as follows:

                   Mr. Bailey’s trial counsel rendered ineffective
             assistance of counsel when she failed to impeach
             the testimony of the Commonwealth Medical
             Examiner, and to call a medical examiner for the
             defense. Based upon a report prepared by the
             investigator in this case, Mr. Bill Clutter, Dr.
             Nichols, an expert hired by the defense supplied a
             number of statements to counsel regarding the
             number of shots fired, Mr. Logan’s possible
             position at the time of the shooting (i.e. surrender

                                         -8-
             stance vs. crouching or reaching), the distance
             from which the shots were fired at Mr. Logan, and
             if there were “shored exit wounds” indicating the
             bullet was fired at Mr. Logan and stopped from
             exiting the body because of a hard surface, such as
             the ground. T. at 480-484. Dr. Nichols concluded
             the interview with Mr. Clutter by stating, “You can
             make a case he’s going for the weapon when he
             gets shot.” Id. Mr. Bailey stated throughout the
             preparation for trial and at the trial itself that he
             wanted to present the testimony of Dr. Nichols in
             support of his claim of self-defense; however, Dr.
             Nichols was not called by the defense.

                  Instead, the only testimony the jury heard came
             from the Commonwealth’s expert who testified
             that . . . . Had Dr. Nichols testified, there is a
             reasonable probability that at least one juror would
             have . . . . Because this claim cannot be refuted
             from the record, and if true would invalidate Mr.
             Bailey’s conviction, this Court should vacate Mr.
             Bailey’s conviction and remand for a new trial, or,
             in the alternative, remand for an evidentiary
             hearing.

Bailey’s Brief at 11-12.

             Bailey’s underdeveloped argument does not identify any additional

questions that should have been asked or acts his counsel should have taken to

impeach the Medical Examiner’s testimony. Bailey also fails to specify which of

the “number of statements” expressed by Dr. Nichols would reasonably have

impacted the outcome of the proceedings, or how they would have done so.

Interestingly, Bailey fails to reference in his brief that a defense investigator sent

an email memo to Ms. Potter before trial pointing out several problems with

                                          -9-
Bailey’s prior statements to police that the evidence contradicted. The email stated

that Dr. Nichols’ conclusion that the victim’s entry wounds were above his waist

“contradicts our client’s [Bailey’s] statement to police” regarding the victim

having his hands in his pants, as if reaching for a gun. Record on appeal at 479. In

fact, the defense investigator recommended that the defense team have “a ‘come to

Jesus’ conversation with our client [Bailey] about the problems with his

statement.” Record on appeal at 479.

             In short, Bailey has failed to establish how Dr. Nichols’ testimony

would have assisted his defense or changed the outcome of the trial. Accordingly,

Bailey has not overcome the presumption that counsel’s decision to not call Dr.

Nichols was reasonable and strategic. Brown, 253 S.W.3d at 498-99.

             Next, Bailey argues cumulative errors by his counsel entitle him to

post-conviction relief. We disagree. Cumulative error is a “limited doctrine”

meant to offer relief in the rare circumstances where there are substantial errors

which, though harmless, are borderline prejudicial and whose cumulative impact

entitles a defendant to relief. Mayse v. Commonwealth, 422 S.W.3d 223, 230 (Ky.

2013) (citation omitted). When “individual allegations have no merit, they can

have no cumulative value.” McQueen v. Commonwealth, 721 S.W.2d 694, 701

(Ky. 1986). Bailey’s individual allegations have no merit and thus the cumulative

error doctrine is inapposite.


                                        -10-
               Finally, Bailey argues that he was entitled to an evidentiary hearing.

Again, we disagree. Vague or speculative claims do not warrant a hearing. Mills

v. Commonwealth, 170 S.W.3d 310, 330 (Ky. 2005), overruled on other grounds

by Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009). Based on our review

of the record on appeal, the substantive issues can be resolved from the face of the

record. And, more importantly, Bailey can establish no prejudice as concerns the

outcome of the trial from the alleged errors. Though Bailey vehemently disagrees,

his “failure to meet the Strickland prejudice prong negated the need for an

evidentiary hearing.” Haley v. Commonwealth, 586 S.W.3d 744, 754 (Ky. App.

2019).

               For the foregoing reasons, the June 6, 2018, Order of the

Fayette Circuit Court denying Brandon Lamont Bailey’s RCr 11.42 motion

is affirmed.

               ALL CONCUR.

 BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Miranda J. Hellman                          Andy Beshear
 Assistant Public Advocate                   Attorney General of Kentucky
 Department of Public Advocacy
 Frankfort, Kentucky                         James Havey
                                             Assistant Attorney General
                                             Frankfort, Kentucky




                                          -11-